Exhibit 10.cc

January 12, 2011

Mr. James Williams

11 Player Pond Place

The Woodlands TX 77382

Dear Jim:

On behalf of Polaris Industries Inc., I am pleased to offer you the position of
Vice President, Human Resources and Integration.

 

I. Title and reporting relationship

Your title is Vice President, Human Resources and Integration. You will report
to the Chief Executive Officer.

 

II. Date of Employment

April 4, 2011

 

III. Base Salary

Your annual base salary will be $325,000 paid bi-weekly. Your salary will be
reviewed annually, subject to the approval of the Board of Directors. Your
salary review date for 2012 will be April 1.

 

IV. Cash Incentive Compensation

You will be a “B1” Level (Company officer) under the terms of our Senior
Executive Annual Incentive Plan. Your payment under the Senior Executive Annual
Incentive Plan will be dependent upon your performance and the performance of
the Company. Your target for the Senior Executive Annual Incentive Program will
be 80% of base salary paid during a year, subject to adjustments by the
Compensation Committee. The proposed performance threshold matrix is attached as
Exhibit A and the final will be approved at the January Board meeting.

 

V. Long Term Incentive Plan (LTIP)

You will participate in the LTIP plan for Officers which is a 3 year performance
cycle. Your first LTIP will be issued effective on your start date and will
cover the performance period January 1, 2011 through December 31, 2013. The
performance metrics for the LTIP are determined each year by the Compensation
Committee of the Board of Directors during the January meeting. Your LTIP target
will be 80% of base salary for the 2011 LTIP plan and be prorated from your
start date. The proposed performance threshold is attached as Exhibit B and the
final 2011 – 2013 matrix will be approved at the January Board meeting.



--------------------------------------------------------------------------------

January 13, 2011

James Williams

 

VI. Stock Options

You will be granted stock options to purchase 20,000 shares of Polaris
Industries common stock. The grant date will be your first day of actual
employment, and the options will have an exercise price equal to the closing
price of Polaris stock on the grant date. We will provide you with a copy of the
stock option agreement as soon as is possible after your start date. Your stock
option agreement will be in substantially the form of the agreement attached as
Exhibit C.

You will be eligible for additional stock grants on a basis consistent with
other similarly situated executives, subject to performance.

 

VII. Restricted Stock Units

You will be granted 15,000 shares of Polaris Restricted Stock. The shares will
vest 3 years from the grant date which will be your start date. To be eligible
to receive the restricted stock, you will be required to sign a Non-Compete
Agreement. The shares will have performance targets based on Operating Margin
Percent and Net Income achieved in the final year of the agreement. This award
will be granted as soon as practical after the start of your employment and a
draft form is attached as Exhibit D.

 

VIII. Signing Bonus

You will be paid a signing bonus of $50,000 within one month of your start date.
If you resign from Polaris within 1 year of your start date you will be required
to pay back your signing bonus on a pro-rated basis.

 

IX. Relocation

You will be eligible for relocation under the Polaris Executive Relocation
program. The handbook is attached as Exhibit E

 

X. Benefits & Perquisites

At Polaris you will participate in Polaris’ benefit programs and receive the
perquisites made available by Polaris to its executives. The benefits and
perquisites are subject to change by the Compensation Committee and at present
include medical, dental, disability and life insurance coverage, financial
planning and tax preparation services, 401(k) retirement savings plan and
Supplemental Executive Retirement Plan participation, and a country club
membership (tax gross-ups are not provided for club initiation and dues, tax,
estate and financial planning). Additionally, you will have the use of Polaris’
products in accordance with Polaris’ guidelines. You will also be eligible for
an annual physical examination at the Mayo Clinic paid for by Polaris. A summary
of the current benefits is enclosed as Exhibit F.



--------------------------------------------------------------------------------

January 13, 2011

James Williams

 

Your relocation will be covered under the Polaris Executive Relocation policy
which you will find attached. Please contact John Corness to discuss details of
the move.

 

XI. Severance Agreement

When you begin employment with Polaris, Polaris will enter into a Severance
Agreement with you substantially in the form enclosed as Exhibit G.

 

XII. Ownership Guidelines and Section 16 Reporting Obligations

Polaris has recently established stock ownership guidelines for the Board of
Directors, Company Officers and Directors. The guidelines require executive
officers to own a designated number of shares of the Company’s Common Stock
(60,000 shares for the Chief Executive Officer, 30,000 shares for the Chief
Operating Officer and Chief Financial Officer, and 15,000 for all other
executive officers). In addition, executive officers are required to retain 50%
of their shares (net of taxes) when stock options are exercised or restricted
stock vests until the minimum guidelines are met. You will be expected to
satisfy the guideline within four years from your hire date. Remember, all your
transactions in Polaris securities are subject to Polaris’ Insider Trading
Policy.

As an officer of Polaris you are also subject to Section 16(a) of the Securities
Exchange Act of 1934, as amended, and will be required to file reports with the
SEC disclosing your holdings and transactions in Polaris’ equity securities. The
Company will assist you in preparing and filing these reports with the SEC on a
timely basis. Before engaging in any transaction in Polaris securities you must
pre-clear the transaction with the Chief Financial Officer. All transactions
must be reported within two days.

This offer is contingent on approval of the Polaris Board of Directors. For
clarification and the protection of both you and the Company, this letter
represents the sole agreement between you and Polaris Industries. It, including
any brochures provided to you by the Human Resources Department that may be
amended by the Company in the future, constitutes and expresses the entire
agreement regarding your employment.

This offer remains contingent upon verification of employment eligibility
pursuant to regulations issued under the Immigration Reform and Control Act of
1986 and satisfactory completion of a drug and alcohol test paid by Polaris. We
will arrange for this test once you have agreed to the terms of this offer.

Jim, we are very excited to have you join the Polaris team. We believe you can
make a huge impact in the coming years and develop in several areas that will
position you very well for the long term. Please sign and return a copy of this
letter indicating that you accept our offer and confirming the terms of your
employment. If you agree to this offer, which remains in effect through Friday
January 21, 2011 please sign and return one to Stacy Bogart at 2100 Highway 55,
Medina, MN 55340.



--------------------------------------------------------------------------------

January 13, 2011

James Williams

 

Very truly yours, /s/ Scott Wine Scott Wine Chief Executive Officer Accepted and
Confirmed: Date: 1/13/11

/s/ James P. Williams

James Williams